FILED
                                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                         Tenth Circuit

                           FOR THE TENTH CIRCUIT                               June 1, 2016
                       _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
LIN YAN, a/k/a Yan Lin,

      Petitioner,

v.                                                         No. 15-9570
                                                       (Petition for Review)
LORETTA E. LYNCH, United States
Attorney General,

      Respondent.
                       _________________________________

                           ORDER AND JUDGMENT*
                       _________________________________

Before BRISCOE, LUCERO, and PHILLIPS, Circuit Judges.
                   _________________________________

      Lin Yan petitions for review of a decision of the Board of Immigration

Appeals (Board) denying his motion to reconsider. We deny the petition.

                                    Background

      Mr. Yan, a native and citizen of China, was charged in removal proceedings

with being an alien who illegally entered the United States. He admitted that he was

removable and filed an application for asylum, withholding of removal and protection


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
under the Convention Against Torture. In July 2011, the immigration judge issued a

decision denying his application and ordered him removed to China. Mr. Yan

appealed to the Board, which upheld the immigration judge’s decision. The final

administrative order of removal was entered on March 28, 2013. A motion to reopen,

if any, was due ninety days thereafter, which was on or about June 26, 2013.

See 8 C.F.R. § 1003.2(c)(2). But instead of filing a motion to reopen, on April 26,

2013, Mr. Yan, through a new law firm, filed a petition for review in this court of the

Board’s decision. We denied the petition in January 2014. Yan v. Holder,

559 F. App’x 658, 659 (10th Cir. 2014).

      It was not until February 2015, that Mr. Yan, through new counsel, filed a

motion to reopen in which he alleged ineffective assistance of counsel. The Board

denied the motion because it was untimely and otherwise failed to meet the

requirements of an ineffective assistance claim. Mr. Yan then filed a motion to

reconsider. The Board found no error of fact or law in its previous decision and

denied the motion. See 8 C.F.R. § 1003.2(b)(1) (a motion to reconsider shall specify

the errors of law or fact in the previous order); see also Matter of O-S-G-, 24 I. & N.

Dec. 56, 57 (BIA 2006) (the purpose of a motion to reconsider is to allow the Board

to reexamine the facts or law it allegedly overlooked in its original decision).

                                  Standard of Review

      We review the Board’s decision to deny a motion to reconsider for an abuse of

discretion. Rodas-Orellana v. Holder, 780 F.3d 982, 990 (10th Cir. 2015). “The

[Board] abuses its discretion when its decision provides no rational explanation,

                                               2
inexplicably departs from established policies, is devoid of any reasoning, or contains

only summary or conclusory statements.” Id. (internal quotation marks omitted).

However, “[t]here is no abuse of discretion when the [Board’s] rationale is clear,

there is no departure from established policies, and its statements are a correct

interpretation of the law, even when the [Board’s] decision is succinct.” Id. (internal

quotation marks omitted).

      Mr. Yan advances two arguments: (1) the Board did not properly consider his

diligence when it rejected his argument for equitable tolling and (2) he met the

requirements for an ineffective assistance of counsel claim. Because we conclude

that the Board did not abuse its discretion in concluding that Mr. Yan was not entitled

to equitable tolling and his motion to reopen was untimely, we need not address the

ineffective assistance claim.1

                                       Analysis

      The deadline for filing a motion to reopen based on ineffective assistance of

counsel can be equitably tolled. Mahamat v. Gonzales, 430 F.3d 1281, 1283

(10th Cir. 2005). Tolling, however, is available only if an alien has exercised due



      1
         Mr. Yan mentions that the Board’s determination that he failed to prove
prejudice was wrong. See Matter of Lozada, 19 I. & N. Dec. 637, 638-39 (BIA 1988)
(holding that among other things, an alien must establish prejudice to obtain relief on
an ineffective assistance of counsel claim). But Mr. Yan never argues any error of
fact or law as to the Board’s determination that he failed to establish prejudice, which
in turn means that we will not consider the issue. See Herrera-Castillo v. Holder,
573 F.3d 1004, 1010 (10th Cir. 2009) (“We have . . . declined to make arguments
for the appellant that it did not make in its briefs.”) (brackets and internal quotation
marks omitted).
                                               3
diligence in pursuing the case during the requested tolling period. Riley v. INS,

310 F.3d 1253, 1258 (10th Cir. 2002).

      After examining Mr. Yan’s affidavit in support of the motion to reopen, the

Board concluded that he failed to prove the required diligence between the time his

motion to reopen was due, which was on or about June 26, 2013, and February 11,

2015, when the motion was filed. Briefly, Mr. Yan’s affidavit established that

instead of looking for counsel to pursue a motion to reopen following entry of the

final order of removal on March 28, 2013, he hired new counsel to pursue a petition

for review in this court. Further, it was not until this court denied the petition in

January 2014 that he sought further help: “After the petition to review was

dismissed, I immediately sought help from several attorneys. I wanted to find an

alternative path to lawful status or a way to vindicate myself. Each of them told me

that nothing could be done. . . . I . . . tr[ied] until I met my current attorney [who]

explained to me [in November 2014] what had happened at the hearing.” R. at 97.

      The Board found that Mr. Yan should have been aware of his lawyer’s alleged

deficiencies when the immigration judge announced his decision at the hearing, and

in any event, his efforts to move forward with his case between June 2013, when the

motion to reopen was due, and February 2015, when the motion was filed, were not

supported by the dates or names of the lawyers he claimed to have consulted. As

such, the Board concluded that equitable tolling was inappropriate and the motion to

reopen was untimely.



                                                4
      In his motion to reconsider, Mr. Yan argued that the Board erred by

establishing a bright line for determining when an alien acts with due diligence. The

Board explained that no such rule exists in the Tenth Circuit, citing Maatougui v.

Holder, 738 F.3d 1230, 1243-46 (10th Cir. 2013), Mahamat, 430 F.3d at 1283,

Galvez Pineda v. Gonzales, 427 F.3d 833, 838-39 (10th Cir. 2005), and Riley,
310 F.3d at 1258. It further explained that its decision was based on a careful

examination of his affidavit and the other relevant facts—not a bright line test. In

particular, the Board stated: “We properly applied the applicable standards set forth

by the Tenth Circuit to [Mr. Yan’s] evidence, and appropriately found that his

evidence was not sufficient to meet his burden to establish due diligence.” R. at 4.

Mr. Yan’s “vague statement that he consulted with other attorneys [during the tolling

period], without names and dates, is not sufficient to meet his burden.” Id.

      In his petition for review, Mr. Yan argues that the Board “erred as a matter of

law [because he] demonstrated that he pursued his claim of ineffective counsel with

due diligence.” Pet. Opening Br. at 32. He accuses the Board of holding him “to an

overly stringent burden of proof in requiring him to detail the names and dates of

every attorney he met with during the relevant time period.” Id. at 34.

      We must first put to rest Mr. Yan’s attempt to establish, by his own ipse dixit,

“the relevant time period,” which he says is November 2014, when he first learned

that a motion to reopen provided a potential avenue for relief. Mr. Yan’s affidavit

clearly states that he did not begin his search for yet another lawyer until after this

court denied his first petition for review in January 2014.

                                                5
      The problem for Mr. Yan is that the Board did not make its lack of due

diligence finding solely on the grounds that Mr. Yan failed to provide the name or

date of any lawyer he met with between January 2014 and November 2014. Instead,

the Board explained in its order denying the motion to reopen that Mr. Yan

apparently did nothing between the conclusion of his hearing in July 2011 and

January 2014, even though he should have been aware of his counsel’s failings:

      [Mr. Yan’s] assertion that he contacted other attorneys about how to pursue
      his case but each told him that nothing could be done, and that present
      counsel informed him in November, 2014, that he could pursue a motion to
      reopen based on ineffective assistance, is not supported by evidence of the
      dates and names of his contacts with other attorneys to support his claim of
      diligence. . . . Moreover, his list of alleged failures of his former counsel
      before, during, and after his 2011 removal proceedings, such as a failure to
      obtain accurate translation of his household registration booklet, indicates
      that he was aware of his counsel’s alleged errors well before his present
      counsel informed him in 2014 that he could seek reopening based on the
      ineffective assistance of his former counsel.
R. at 42 (emphasis added).

      “Removable aliens are not permitted to delay matters by pursuing multiple

avenues of relief seriatim when no reason suggests why they could not be pursued

simultaneously.” Galvez Pineda, 427 F.3d at 839 (emphasis added). There is no

reason to suggest that Mr. Yan could not have pursued his ineffective assistance of

counsel claim along with his petition for review. More to the point, Mr. Yan offered

no evidence of any diligence whatsoever prior to January 2014—more than six

months after the motion to reopen was due.

      As a final point, Mr. Yan argues that the Board was required to, but did not,

accept his affidavit as true. But the Board did not reject the affidavit as untruthful—

                                               6
it concluded instead that it was not sufficiently detailed to meet his burden to prove

diligence. In particular, the Board noted that even though Mr. Yan had been told in

the order denying his motion to reopen that his affidavit was not sufficiently detailed,

he still failed to provide the “attorney” information in his motion to reconsider.

      The petition for review is denied.


                                            Entered for the Court


                                            Mary Beck Briscoe
                                            Circuit Judge




                                               7